DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 12 and 13 are  objected to because of the following informalities:  
Regarding claim 1:
Change “the expiratory valve further exerts” to –the expiratory valve configured to exert—
Change “an expiratory valve connected air flow generator” to –an expiratory valve connect to the air flow generator--
Regarding claim 2, change “a therapeutic pressure” to –the therapeutic pressure—
Regarding claim 12:
Change “the expiratory valve further exerts” to --the expiratory valve configured to exert—
Change “an expiratory valve connected air flow generator” to –an expiratory valve connected to the air flow generator—
Regarding claim 13, change “a therapeutic pressure” to –the therapeutic pressure—
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,307,562. Although the claims at issue are not identical, they are the patent meets the limitations of all of the instant claims. 
Regarding claims 1, 2, 3, 4 and 12, claims 1 and 8 of the patent read on all limitations of the indicated claims.
Regarding claims 5 and 16, claim 9 of the patent reads on all limitations of claim 5 and 16.
Regarding claims 6 and 7, Claim 2 of the patent reads on the limitations of claims 6 and 7.
Regarding claim 8, claim 3 of the patent reads on all limitations of claim 8. 
Regarding claim 9, claim 5 of the patent reads on the limitations of claim 9.
Regarding claim 10, Claim 5 of the patent reads on the limitations of claim 10.
Regarding claim 11, Claim 6 of the patent reads on the limitations of claim 11. 

Claims 1-4 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,272,226. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent meets the limitations of all of the instant claims.
Regarding claims 1, 2, 3, 12, 13, 14, claim 1 of the patent contains all the limitations of claims 1-3.
Regarding claims 4 and 15, claim 5 of the patent contains all the limitations of claims 4 and 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hallet (US 2008/0142013), hereinafter Hallet in view of Jalde (US Pat. No. 6,564,798), hereinafter Jalde.
Regarding claims 1and 12, Hallet teaches a system (paragraph 9) and a mask (Abstract, Figs. 7A-D and 8A-8D)) for treating a patient suffering from obstructive sleep apnea or snoring (Abstract), the system comprising:
an air flow generator (paragraph 9, pressurized source of breathable gas) configured to deliver an air at a positive therapeutic pressure during the treatment (paragraph 9);
an expiratory valve connected to the air flow generator (Figs. 2a-2c, paragraph 34, Paragraph 29 is the bias pressure supplied to the valve, P1 is the pressure from the generator) the expiratory valve comprising an open pressure (paragraph 33, the valve opens when the pressure in the primary chamber increases above the bias pressure);
wherein the open pressure is dependent on the therapeutic pressure from the air flow generator (paragraph 9, paragraph 33, the bias pressure must be overcome to open for exhalation);
the expiratory valve further exerts a back pressure upon each exhalation from the patient sufficient to create a pneumatic splint in the patient’s respiratory tract (paragraph 9, paragraph 33, the exhalation pressure is higher than the bias pressure);
Hallet does not teach wherien the exhalation from the patient has a first half followed by a second half and the back pressure is varied such that during the start of the first half the back pressure is between 0 and 50% of a peak back pressure and increases to a peak back pressure in the second half. 
However, Jalde teaches a method for controlling an expiratory valve (Abstract) wherein the exhalation from the patient has a first half followed by a second half (Col. 2: lines 38-45) and the back pressure is varied such that during the start of the first half the back pressure is between 0 and 50% of a peak back pressure and increases to a peak back pressure in the second half. (Col. 3: lines 30-38, the valve opens completely for a first period and in a second period is regulated so a pre-set PEEP is achieved)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have modified Hallet to include a control of the expiratory valve as disclosed by Jalde in order to minimize resistance to expiration during a first period of exhalation. (Col. 3: lines 30-33)

Regarding claims 2 and 13, Hallet in view of Jalde teaches the system of claim 1 and the mask of claim 12 further comprising:
a manifold connected to the air flow generator and the expiratory valve (Fig. 8A: 70, paragraph 9, the system is designed to be incorporated into a patient mask or adjacent to a mask, Figs. 8a-8C); and 
at least one inspiratory one-way valve connected to the manifold and configured to provide air flow at a therapeutic pressure from the air flow generator to the patient (Fig. 1B: 7, also shown in figs 2A-2C but not labeled, paragraph 32).

Claims 3, 4, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hallet in view of Jalde, and further in view of Von Hollen et al (US 2011/0277766), hereinafter Von Hollen.
Regarding claims 3 and 14, Hallet in view of Jalde teaches the system of claim 1 and the mask of claim 12, but does not teach wherien the expiratory valve comprises a magnet that magnetically biases the expiratory valve to close. 
However, using a magnet to bias a plunger to close a valve is well-known. Von Hollen teaches a valve (fig. 2) for a respiratory system which uses a magnet (Fig. 2, paragraph 29) to bias an expiratory valve to close. (Paragraph 29)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided the valve of Hallet with the magnetic force used in the valve of Von Hollen to provide Hallet with a more secure closure of the valve. (Paragraph 29, Von Hollen teaches the use of more than one type of closing force)

Regarding claims 4 and 15, Hallet in view of Jalde and further in view of Von Hollen teaches the system of claim 3 and the mask of claim 14 and Hallet further teaches wherein the expiratory valve a membrane (Fig. 2a: 21, Fig. 1c: 11) with a surface that experiences the therapeutic pressure (Fig. 2B: the top surface of the membrane is exposed to pressure p2);
a plunger on the opposite side of the surface, the plunger forming a seal (Fig. 2A: item 22 seals to 5,), and 
Von Hollen teaches wherein the magnet biases the valve member against the seal, thereby closing the expiratory valve.  (Paragraph 29)
Therefore, the combination of Hallet, Jalde and Von Hollen teaches wherein the magnet biases the plunger against the seal thereby closing the expiratory valve. 

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hallet in view of Jalde and Von Hollen, and further in view of Allum (US 2012/0325205), hereinafter Allum. 
Regarding claims 5 and 16, Hallet in view of Jalde and Von Hollen teaches the system of claim 4 and the mask of claim 15 and Hallet teaches the plunger has a weight (inherent all plungers will have a weight) and the membrane has an elasticity (paragraph 34). 
However Hallet in view of Jalde and Von Hollen does not teaches wherien the plunger weight, the membrane elasticity and the magnetic bias are selected to create an opening pressure of less than 2.0CM of H2O when the airflow generator is not delivering air flow to the expiratory valve. 
Allum teaches a system for treating a patient suffering from obstructive sleep apnea or snoring (abstract, Fig. 1) wherien the valve is designed to have an opening pressure of less than 2.0 CM H2O when the airflow generator is not delivering air flow to the expiratory valve. (paragraph 52)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have designed Hallet so that the opening pressure was less than 2.0 cm of H2O when the airflow generator is not operating as disclosed by Allum so that the patient can comfortably breath while wearing the mask while therapy is not being administered. (Paragraph 52)

Claims 6- 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hallet in view of Jalde and further in view of Lalonde (US 2014/0123977), hereinafter Lalonde. 
Regarding claim 6, Hallet in view of Jalde teaches the system of claim 1, but Hallet is silent as to wherien the airflow generator may be transitioned between an off condition and an on condition.
However, Lalonde teaches a system for treating a patient suffering from obstructive sleep apnea or snoring (abstract, paragraph 8, fig. 1), an airflow generator (Fig. 1: 22) connected to the manifold (paragraph 33, Fig. 2: 202) the air flow generator configured to deliver air flow at a therapeutic pressure (paragraph 50, delivered at a prescribed pressure) and to transition between an off condition and an on condition. (Paragraphs 40, 47 and 50)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Hallet with the air flow generator configured to transition between an off condition and an on condition as taught by Lalonde to enable the user to fall asleep before starting CPAP therapy. (Paragraph 7)

Regarding claim 7, Hallet in view of Jalde and Lalonde teaches the system of claim 6 and Lalonde further teaches a method of using the system of claim 6, comprising:
going to sleep when the air flow generator is in the off condition (Fig. 5, Paragraph 55);
transitioning the air flow generator from the off condition to the on condition after a period of time. (Fig. 5, paragraph 56)

Regarding claim 8, Hallet in view of Jalde and Lalonde teaches the method of claim 7, and Lalonde further teaches wherien the user sets the period of time. (Paragraph 48)

Regarding claim 9, Hallet in view of Jalde and Lalonde teaches the method of claim 7, Lalonde further teaches comprising sensing when the patient is asleep. (Fig. 5, paragraphs 56 and 57)

Regarding claim 10,  Hallet in view of Jalde and Lalonde teaches the method of claim 9, and Lalonde further teaches wherein the airflow generator transitions to the on condition after the system detects the patient is asleep. (Paragraph 56)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hallet in view of Jalde and Lalonde, and further in view of Lee et al (US 2010/0106211), hereinafter Lee.
Regarding claim 11, Hallet in view of Jalde and Lalonde teaches the method of claim 7, but does not teach wherien sensing when the patient is asleep comprises detecting movement using an accelerometer. 
However, Lee teaches automatic activation of medical processes such as a CPAP devices in which sensing when the patient is asleep comprises detecting movement using an accelerometer. (Paragraph 114)
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have provided Hallet in view of Jalde and Lalonde with the ability to sense when the patient was asleep using an accelerometer as disclosed by Lee since sleep stage detection may be accomplished using a number of techniques including using an accelerometer (paragraph 39) and the accelerometer can also provide respiratory information. (Paragraph 92)




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312.  The examiner can normally be reached on 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET M LUARCA/Primary Examiner, Art Unit 3785